                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    EASTERN DIVISION


ANTHONY L. GOOCH,                                   )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )       No. 1:18-cv-01257-STA-jay
                                                    )
TERRY JONES, et al.,                                )
                                                    )
        Defendants.                                 )


     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                    DISMISSING PLAINTIFF’S COMPLAINT


        On June 21, 2019, United States Magistrate Judge Jon A. York entered his Report and

Recommendation on Plaintiff’s1 Complaint. (ECF No. 12.) Plaintiff has not filed objections to the

Report and Recommendation. Having reviewed the Complaint and the Magistrate Judge’s Report and

Recommendation, the Court agrees with Magistrate Judge York’s conclusion. The Court hereby

adopts the Magistrate Judge’s Report and Recommendation pursuant to Federal Rule of Civil

Procedure 72(b)(3). Consistent with the Report and Recommendation, the Complaint is DISMISSED

in its entirety, pursuant to 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 12(b)(6).

        IT IS SO ORDERED.

                                           s/ S. Thomas Anderson
                                           S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE

                                           Date: July 12, 2019




1
 Because the Court dismissed Plaintiff Partee from this action (ECF No. 11), Anthony Gooch is the only remaining
plaintiff.
